Title: To Thomas Jefferson from Joseph Stanton, Jr., 26 March 1806
From: Stanton, Joseph, Jr.
To: Jefferson, Thomas


                        
                            
                        C Wmarch 1806—26th
                        
                        Jos: Stanton presents his Compliments to the Presedint U: N: S with the Inclosed papers Which I Shall not
                            Show to any Other person, the Subscription paper Excepted. The author of the Letter is a Worthy divine pastor of a Large
                            Congregation of the poorer Class of Citizens, who reside in or Near the Village of Wickford, that is Situated on the
                            margin of the Naragansett Bay. I Shew the Subscription paper to Some of the members of the House  that I Board with Who
                            declined Subscribing Previous to the Presedint.
                    